Case 1:18-cr-00201-DLC Document114 Filed 05/30/19 Page 28 of 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
ORDER AND JUDGMENT OF
~Ve- : FORFEITURE OF BAIL

 

TOUREY AHMED RUFAL,
a/k/a “Joe Thompson,”
a/k/a “Joe Terry,”
a/k/a “Rufai A. Tourey,” Me
a/k/a “Ahmed Rufai Tourey,” : —_

18 Cr. 201 (DLC)

EY OP VATS
al Sa? fee ¥

  

 

Defendant.

 

 

 

This cause having come on to be heard on the motion of Geoffrey S. Berman, United States
Attorney for the Southern District of New York, by Sagar K. Ravi, Assistant United States
Attorney,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the bail securing the
release of defendant TOUREY AHMED RUFAL a/k/a “Joe Thompson,” a/k/a “Joe Terry,” a/k/a
“Rufai A Tourey,” a/k/a “Ahmed Rufai Tourey” (the “defendant”) be forfeited and that the United
States of America have and recover judgment against the defendant and sureties Murtada Prince

Mashud, Hamza Jahra Mohammed, and Hudeiya Adjei, jointly and severally, in the sum of

$150,000 and that the United States have execution therefore.

Dated: York, New York
j Le ube. 46, 2019

A

HONORABYE DENISE L, COTE
UNITED STATES DISTRICT JUDGE

   
  

 

  

Ruby J. Hrajigk/
Clerk ae Court /

Southern District of New York

 
